The Honorable W. J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR  72201
Dear Secretary McCuen:
This is in response to your request for an opinion in regard to certain expenses incurred by the Office of the Secretary of State on behalf of the Board of Apportionment.  The expenses to which you refer were professional fees paid for mounting redistricting maps necessary for presentations by the Board of Apportionment at hearings held around the state.
Dispositive of your inquiry is Act 5 of the 3rd Extraordinary Session of 1989, which provides in pertinent part as follows:
   SECTION 1.  Appropriation.  There is hereby appropriated, to the Office of Attorney General, to be payable from the State Central Services Fund, for the purpose of paying professional fees incurred by the Office of Attorney General for the biennial period ending June 30, 1991, the following:
   (A)  For payment of Professional Fees and Services in the JEFFERS VS. CLINTON suit, the sum of . . . . . . $100,000.
The litigation referred to by the above statutory provision is the redistricting lawsuit currently being litigated in federal court and the funds appropriated thereunder were to pay extraordinary expenses associated with that litigation.
The expenses to which you refer were for professional services associated with preparing an apportionment plan as ordered by the court in the Jeffers litigation.  It is therefore the opinion of this office that the professional fees in question can be paid from the funds appropriated under Act 5 if they were otherwise incurred in compliance with applicable general accounting laws.
The foregoing opinion, which I hereby approve, was prepared by First Assistant Attorney General C. Randy McNair.